15-1182
     Shi v. Lynch
                                                                                       BIA
                                                                               A201 126 207
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   24th day of August, two thousand sixteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            RICHARD C. WESLEY,
 9            PETER W. HALL,
10                 Circuit Judges.
11   _____________________________________
12
13   RUI JUN SHI,
14            Petitioner,
15
16                  v.                                               15-1182
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Keith S. Barnett, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Song
27                                       Park, Senior Litigation Counsel;
28                                       Michele Y. F. Sarko, Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Rui Jun Shi, a native and citizen of the People’s

6    Republic of China, seeks review of a March 19, 2015, decision

7    of the BIA denying his motion to reopen his removal proceedings.

8    In re Rui Jun Shi, No. A201 126 207 (B.I.A. Mar. 19, 2015).   We

9    assume the parties’ familiarity with the underlying facts and

10   procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for abuse

12   of discretion.   Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005).

13   A motion to reopen proceedings may be filed no later than 90

14   days after the date on which the final administrative decision

15   is rendered.     8 U.S.C. § 1229a(c)(7) (C)(i); 8 C.F.R. §

16   1003.2(c)(2).    There is no dispute that Shi’s February 2015

17   motion to reopen was untimely because the final administrative

18   order of removal was issued in 2013.   The time limitation does

19   not apply if the motion “is based on changed country conditions

20   arising in the country of nationality or the country to which

21   removal has been ordered, if such evidence is material and was
                                    2
1    not available and would not have been discovered or presented

2    at the previous proceeding.”     8 U.S.C. § 1229a(c)(7)(C)(ii);

3    see also 8 C.F.R. § 1003.2(c)(3)(ii).

4          Shi argues that the BIA should have granted reopening based

5    on his recent conversion to Christianity.        However, it is

6    well-settled that changed personal circumstances alone may not

7    excuse a late motion.   See Wei Guang Wang v. BIA, 437 F.3d 270,

8    273-274 (2d Cir. 2006).

9          The BIA’s conclusion that Shi failed to show a material

10   change in China’s treatment of underground church members is

11   supported by substantial evidence.    Jian Hui Shao v. Mukasey,

12   546 F.3d 138, 169 (2d Cir. 2008).     The 2009 State Department

13   report, in evidence at Shi’s 2012 merits hearing, states that

14   the   Chinese   government   repressed   underground   religious

15   activity, but that religious freedom was increasing in many

16   areas.   The 2013 International Religious Freedom Report, which

17   Shi submitted with his motion, reports arrests and prosecutions

18   of some religious believers, and a 2013 congressional report

19   noted two raids on house churches in Shi’s home province.

20   However, the State Department’s 2013 report also indicated that

21   some house church members have more freedom than in the past.
                                     3
1    In any event, neither the State Department nor congressional

2    reports indicate that there has been a material increase in

3    China’s overall repression of house church members.    Matter of

4    S-Y-G-, 24 I. & N. Dec. 247, 257 (BIA 2007) (explaining that

5    an “incremental” change in conditions is insufficient to show

6    changed conditions on reopening).     Under these circumstances,

7    the BIA did not err in finding no materially changed country

8    conditions   excusing   Shi’s    untimely    motion.    8 U.S.C.

9    § 1229a(c)(7)(C)(ii); Jian Hui Shao, 546 F.3d at 169.

10       Shi presents two additional arguments.         He relies on

11   several unpublished BIA decisions granting motions to reopen

12   of non-citizens who converted to Christianity after they were

13   ordered removed to China, arguing that the BIA impermissibly

14   departed from those decisions.      However, we will not rely on

15   unpublished BIA decisions as precedent.       Douglas v. INS, 28

16 F.3d 241, 245 (2d Cir. 1994) (relying on 8 C.F.R. § 3.1,

17   redesignated as 8 C.F.R. § 1003.1 (2003)).    Finally, Shi argues

18   generally that the BIA should have reopened his case sua sponte.

19   However, we lack jurisdiction to review the BIA’s decision not

20   to reopen sua sponte because it is entirely discretionary.   Ali

21   v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006).
                                     4
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O=Hagan Wolfe, Clerk




                                    5